DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group III (claims 44-48) and the species of polyvinylpyrrolidone in the reply filed on 16 September 2022 is acknowledged.  The traversal is on the ground(s) that the Examiner has not provided any indication that the context of the claims was taken in light of the description, and thus has not met the burden for showing a lack of unity. Also, the Office has not shown that there is a serious burden for searching the inventions and species.  This is not found persuasive because the claims were taken in light of the specification, and the Applicant has not provided any reasoning as to what disclosure in the specification changes would have overcome the lack of unity. Further, a search burden relates to a restriction not made under PCT Rule 13.1. The requirement is still deemed proper and is therefore made FINAL. Claims 1, 36-43, and 49-54 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 44-47 are rejected under 35 U.S.C. 103 as being unpatentable over Glenn et al. (US Patent Application Publication 2012/0021026) in view of Johnson et al. (US Patent Application Publication 2003/0215522) and Liebmann et al. (US Patent Application Publication 2011/0136669).
	Glenn et al. discloses dissolvable fibrous web structures comprising active agents (title), where the fibers of the personal care article are dissolvable (abstract). The fiberous article, useful for treating skin or hair, can be used by applying the article to the hand, wetting it to dissolve the solid, and applying the dissolved material to the targeted substrate (paragraph [139]).
The article has from 10 to 70 wt% of the polymeric structurant and from 10 to 75 wt% of the active agent (claim 1). These ranges do not read upon the ranges reicte3d by instant claim 44. However, they do overlap. And in cases involving overlapping ranges, where the instantly claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  See MPEP 2144.05.
The water-soluble polymeric structurant can be polyvinylpyrrolidone (paragraph [55] & claim 17), and this is the elected species.
As for the specific active agent, Glenn et al. states that the article may comprise other ingredients known as useful in consumer products (paragraph [67]) which includes silicones (claim 8). Glenn et al. refers to examples of optional ingredients as disclosed in Johnson et al. (paragraph [69]). Glenn et al. does not disclose whether these active ingredients are poorly water-soluble or are amorphous, which are limitations recited by instant claim 44.
	Johnson et al. discloses optional additional components which can be included on cosmetic compositions, such as conditioning silicones (paragraph [83]). Such silicones are preferably insoluble silicones present as silicone particles (paragraphs [105] & [107]).
	Liebmann et al. discusses fibrous sheet-like structures which have active substances (abstract), and that the active substance can be skin-cosmetic ingredients (paragraph [68]). Liebmann et al. further states that the active ingredient is in an amorphous form, as compared to a crystalline form, as this increases the bioavailability of the active ingredient (paragraph [21]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have used an active agent, as taught by Johnson et al., in the article disclosed by Glenn et al. The motivation to do so arises from the teaching of Glenn et al., which suggests to use the ingredients disclosed by Johnson et al. Further, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.
Also, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have used an amorphous active agent, as taught by Liebmann et al., in the article disclosed by Glenn et al. One of ordinary skill in the art would do so in view of the teaching of Liebmann et al., which states this would provide for the advantage of increased bioavailability. This renders prima facie obvious the method recited by instant claims 44-46.
Instant claim 47 recites that the liquid composition thus obtained is applied to skin between 0 and 180 minutes after dissolution. Glenn et al. does not expressly state how long after dissolution the composition remains on the hand (paragraph [139]). However, generally differences in concentration, tempera-ture, or time will not support the patentability of subject mat-ter encompassed by the prior art unless there is evidence indicating such value is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05(II)(A).

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Glenn et al. (US Patent Application Publication 2012/0021026) in view of Johnson et al. (US Patent Application Publication 2003/0215522).
Glenn et al. discloses dissolvable fibrous web structures comprising active agents (title), where the fibers of the personal care article are dissolvable (abstract). The fibrous article, useful for treating skin or hair, can be used by applying the article to the hand, wetting it to dissolve the solid, and applying the dissolved material to the targeted substrate (paragraph [139]).
The article has from 10 to 70 wt% of the polymeric structurant and from 10 to 75 wt% of the active agent (claim 1). These ranges do not read upon the ranges reicte3d by instant claim 44. However, they do overlap. And in cases involving overlapping ranges, where the instantly claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  See MPEP 2144.05.
As for the active agent, Glenn et al. states that the article may comprise other ingredients known as useful in consumer products (paragraph [67]) which includes silicones (claim 8). Glenn et al. refers to examples of optional ingredients as disclosed in Johnson et al. (paragraph [69]). Glenn et al. does not disclose whether these active ingredients are poorly water-soluble, which is a limitation recited by instant claim 48.
	Johnson et al. discloses optional additional components which can be included on cosmetic compositions, such as conditioning silicones (paragraph [83]). Such silicones are preferably insoluble silicones present as silicone particles (paragraphs [105] & [107]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have used an active agent, as taught by Johnson et al., in the article disclosed by Glenn et al. The motivation to do so arises from the teaching of Glenn et al., which suggests to use the ingredients disclosed by Johnson et al. Further, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756. The examiner can normally be reached Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Brian Gulledge/            Primary Examiner, Art Unit 1699